Exhibit 10.1

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would be competitively harmful if publicly
disclosed, and has been marked with a “[***]” where the information has been
omitted from the filed version of the exhibit.

ASSET PURCHASE AGREEMENT

by and between

SIENTRA, INC.,

as Purchaser,

and

VESTA INTERMEDIATE FUNDING, INC.

as Seller

Dated as of November 7, 2019



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into this
7th day of November, 2019 (the “Effective Date”), by and between SIENTRA, INC.,
a Delaware corporation (“Purchaser”), and VESTA INTERMEDIATE FUNDING, INC., a
Delaware corporation (“Seller”).

RECITALS

A. Prior to the Effective Date, Seller was engaged in the Implant Activities.

B. Purchaser desires to purchase, acquire and license from Seller (and Seller’s
Affiliates), and Seller desires to sell, assign and license to Purchaser,
certain assets and rights owned or used by Seller (and its Affiliates) that
relate to the Implant Activities.

C. Capitalized terms used in this Agreement have the meanings set forth or
referred to in Appendix A.

AGREEMENT

In consideration of the foregoing recitals, the representations, warranties,
agreements and covenants set forth in this Agreement, and other good and
valuable consideration, the receipt, adequacy and legal sufficiency of which is
hereby acknowledged, Purchaser and Seller agree as follows:

ARTICLE I

SALE AND PURCHASE

1.1 Sale and Purchase of Assets. Except as set forth in Section 1.1(c), at the
Closing, Seller shall (on behalf of Seller and its Affiliates to) sell, assign,
convey, transfer and deliver to Purchaser, and Purchaser shall purchase, acquire
and accept from Seller (and Seller’s Affiliates), all of Seller’s (and Seller’s
Affiliates’) right, title and interest in, to and under the following assets and
rights (the “Acquired Assets”), free and clear of any Encumbrances:

(a) all Intellectual Property owned by Seller (and Seller’s Affiliates) as of
the Closing that relates exclusively to the Implant Activities, including such
Intellectual Property described on Schedule 1.1(a), (collectively, the “Acquired
Intellectual Property”), together with the rights of Seller (and Seller’s
Affiliates) as of the Closing to sue for, to assert claims against, and to
pursue remedies against past, present and future infringement or
misappropriation of the Acquired Intellectual Property; provided, however,
(i) Seller (and Seller’s Affiliates) shall have no obligation under this
Agreement or otherwise to document, reduce to any tangible, digital or other
form or medium, or physically convey, transfer or deliver to Purchaser, any
Acquired Intellectual Property that was not documented or reduced to a tangible,
digital or other form or medium by Seller prior to the Closing, which shall not
be deemed to narrow the scope of the Acquired Intellectual Property, and
(ii) the Acquired Intellectual Property shall not include any of Seller’s or any
of Seller’s Affiliates’ rights or privileges relating to any privileged
communications among Seller, any of Seller’s Affiliates or their respective
legal counsel or any attorney, including any work-product created thereby;

 

1



--------------------------------------------------------------------------------

(b) the Approvals described on Schedule 1.1(b) (the “Acquired Approvals”);

(c) the manufacturing equipment and spare parts described on Schedule 1.1(c)
(the “Acquired Equipment”); provided, however, that title to, and ownership of,
the Thermal Oxidizer referenced on Schedule 1.1(c) shall not be transferred at
the Closing, but instead on the Thermal Oxidizer Transition Date as defined and
provided in the Lease;

(d) the raw materials, work-in-process and finished goods inventory described on
Schedule 1.1(d), including any finished goods manufactured by Seller from such
raw materials and work-in-process after November 5, 2019 and prior to the
Closing, but excluding such raw materials and work-in-process utilized by Seller
in the ordinary course after November 5, 2019 and the Closing and any finished
goods sold or delivered to Purchaser prior to the Closing (the “Acquired
Inventory”);

(e) the contracts and purchase orders described on Schedule 1.1(e) and any
license agreements for software or other technology incorporated in any of the
Acquired Equipment (collectively, the “Acquired Contracts”);

(f) the prepaid expenses described on Schedule 1.1(f); and

(g) the books and records owned by Seller (and Seller’s Affiliates) as of the
Closing to the extent relating to the Implant Activities, including the books
and records described on Schedule 1.1(g) (the “Acquired Books and Records”);
provided, however, the Acquired Books and Records shall not include any of
Seller’s or any of Seller’s Affiliates’ rights or privileges relating to any
privileged communications among Seller, any of Seller’s Affiliates or their
respective legal counsel or any attorney, including any attorney work-product
created thereby.

1.2 Intellectual Property License. At the Closing, Seller shall (on behalf of
itself and its Affiliates) grant to Purchaser a non-exclusive, royalty-free,
perpetual, irrevocable, assignable, sublicensable, and worldwide license on the
terms set forth in Exhibit A (the “License Agreement”) to the Intellectual
Property owned by Seller (and its Affiliates) as of the Closing that relates to,
but that does not relate exclusively to, the Implant Activities (the “Licensed
Intellectual Property”); provided, however, (i) Seller (and Seller’s Affiliates)
shall have no obligation under this Agreement or otherwise to document, reduce
to any tangible, digital or other form or medium, or physically convey, transfer
or deliver to Purchaser, any Licensed Intellectual Property that was not
documented or reduced to a tangible, digital or other form or medium by Seller
or its Affiliates prior to the Closing, which shall not be deemed to narrow the
scope of the Licensed Intellectual Property or Purchaser’s license rights to the
Licensed Intellectual Property after the Closing, and (ii) the Licensed
Intellectual Property shall not include any of Seller’s or any of Seller’s
Affiliates’ rights or privileges relating to any privileged communications among
Seller, any of Seller’s Affiliates or their respective legal counsel or any
attorney, including any attorney work-product created thereby.

1.3 Retained Assets. Except for the Acquired Assets, the Licensed Intellectual
Property, and the Intellectual Property licensed to Seller or any of its
Affiliates under any Acquired Contract, neither Seller nor any of its Affiliates
is selling, assigning, conveying, transferring, delivering or licensing, and
neither Purchaser nor any of its Affiliates is purchasing, acquiring, accepting
or licensing, any right, title or interest in, to or under any other asset,
property or right owned or used by Seller or its Affiliates (collectively, the
“Retained Assets”), including the Retained Assets described on Schedule 1.3.

 

2



--------------------------------------------------------------------------------

1.4 Assumed Liabilities. At the Closing, Seller shall (and Seller shall cause
its Affiliates to) assign, and Purchaser shall assume and agree to fully pay,
perform or satisfy, as and when they become due, all obligations and liabilities
of Seller (and Seller’s Affiliates) relating to:

(a) the Acquired Assets and the Implants that are incurred or arise after the
Closing (but excluding the obligations and liabilities of Seller referred to in
Section 1.5(b));

(b) the Acquired Contracts that are incurred or arise after the Closing; and

(c) the Transferred Employees as described on Schedule 1.4(c) (collectively,
(a), (b) and (c) the “Assumed Labilities”).

1.5 Retained Liabilities. All obligations and liabilities of Seller (and its
Affiliates) other than the Assumed Liabilities (collectively, the “Retained
Liabilities”) shall be retained by Seller (and its Affiliates) and fully paid,
performed or satisfied by Seller (or its Affiliates) as and when they become
due. The Retained Liabilities include:

(a) (i) any income or other Tax obligations of Seller or its Affiliates,
(ii) any Taxes relating, directly or indirectly, to the Acquired Assets or the
Implant Activities, or the ownership, sale or lease of any of the Acquired
Assets or the Implants, in each case attributable to any period (or portion of
any period) ending prior to the Closing, and (iii) any Taxes arising with
respect to any compensation or employee benefit obligations for Seller’s or its
Affiliates’ employees or former employees arising prior to the Closing; and

(b) the obligations and liabilities of Seller under the Manufacturing Agreement
and the Services Agreement as and to the extent described in the Termination and
Release Agreement.

1.6 Consideration.

(a) In consideration of Seller (and Seller’s Affiliates) selling, assigning and
licensing to Purchaser the Acquired Assets and the Licensed Intellectual
Property, Purchaser shall pay to Seller Twenty Million One Hundred Sixty-Three
Thousand Three Hundred Thirty-Five Dollars ($20,163,335) (the “Purchase Price”)
and assume the Assumed Liabilities. The Assumed Liabilities shall be assumed by
Purchaser at the Closing and the Purchase Price shall be paid by Purchaser to
Seller as follows:

(i) Fourteen Million Dollars ($14,000,000) at the Closing (the “Closing Day
Purchase Price Payment”) in immediately available funds by wire transfer to a
bank account designated in writing by Seller to Purchaser no less than one
(1) business day prior to the Closing Date; and

 

3



--------------------------------------------------------------------------------

(ii) Three Million One Hundred Sixty-Three Thousand Three Hundred Thirty-Five
Dollars ($3,163,335) on the second (2nd) anniversary of the Closing Date, and
Three Million Dollars ($3,000,000) on the fourth (4th) anniversary of the
Closing Date, in each case in immediately available funds by wire transfer to a
bank account designated in writing by Seller to Purchaser no less than two
(2) business days prior to the second (2nd) and fourth (4th) anniversaries of
the Closing Date (the “Post-Closing Purchase Price Payments”); provided,
however, that in the event that there is a Change of Control prior to the
payment of any unpaid Post-Closing Purchase Price Payments, then as a condition
precedent to the consummation of such Change of Control, Purchaser shall pay (or
Purchaser shall cause the acquiror(s) or beneficiary(ies) to pay) all remaining
unpaid Post-Closing Purchase Price Payments to Seller or its designee by wire
transfer to a bank account designated in writing by Seller at or prior to the
consummation of such Change of Control.

(b) In addition to the foregoing, (i) in the event that the closing price per
share of Purchaser’s common stock (“Purchaser Common Stock”) as quoted on the
Principal Market equals or exceeds [***] per share (as adjusted for any stock
splits, stock dividends, combinations, subdivisions or other recapitalizations
after the date hereof (a “Recapitalization Event”)) at any time through
November 7, 2023 (the “First Tranche Trigger Event”), then promptly after the
First Tranche Trigger Event (and in any event within five (5) business days
after the First Tranche Trigger Event) Purchaser shall issue to Seller 303,721
shares of Purchaser Common Stock (the “First Tranche Shares”), which First
Tranche Shares shall be subject to the restrictions set forth in the Lockup
Agreement, and (ii) in the event that the closing price per share of Purchaser
Common Stock as quoted on the Principal Market equals or exceeds [***] per share
(as adjusted for any a Recapitalization Event) at any time through November 7,
2023 (the “Second Tranche Trigger Event”), then promptly after the Second
Tranche Trigger Event (and in any event within five (5) business days after the
Second Tranche Trigger Event) Purchaser shall issue to Seller 303,721 shares of
Purchaser Common Stock (the “Second Tranche Shares,” and together with the First
Tranche Shares, the “Shares”), which Second Tranche Shares shall be subject to
the restrictions set forth in the Lockup Agreement. Notwithstanding the
foregoing, in the event that on or before November 7, 2023, there is a Change of
Control, then immediately prior to the consummation of such Change of Control,
Purchaser shall issue to Seller the First Tranche Shares (to the extent not
already issued) and/or the Second Tranche Shares (to the extent not already
issued). For clarity, any rights to receive Shares not already issued or
issuable pursuant to this Section 1.6(b) as of 11:59 pm Pacific Time shall
terminate as of such time on November 7, 2023 if the First Tranche Trigger Event
and/or the Second Tranche Trigger Event has not occurred as of such time, nor
has a Change of Control been consummated.

1.7 Purchase Price Allocation. The parties shall allocate the Purchase Price
among the Acquired Assets in accordance with Section 1060 of the United States
Internal Revenue Code of 1986, as amended.

ARTICLE II

CLOSING

2.1 Closing Date. Consummation of the sale and purchase of the Acquired Assets,
the license of the Licensed Intellectual Property, and the assignment and
assumption of the Assumed Liabilities contemplated by this Agreement (the
“Closing”) shall occur via the electronic exchange of executed documents and
other deliverables on the Effective Date. The date on which the Closing occurs
is referred to in this Agreement as the “Closing Date.”

 

4



--------------------------------------------------------------------------------

2.2 Deliveries at Closing.

(a) At the Closing, Seller shall deliver to Purchaser:

(i) the License Agreement, duly executed on behalf of Seller;

(ii) a Bill of Sale and Assignment in the form of Exhibit B, duly executed on
behalf of Seller (the “Bill of Sale”);

(iii) an Assignment and Assumption Agreement in the form of Exhibit C, duly
executed on behalf of Seller (the “Assignment and Assumption Agreement”);

(iv) a Real Property Lease in the form of Exhibit D, duly executed on behalf of
Seller (the “Lease”);

(v) a Transition Services Agreement in the form of Exhibit E, duly executed on
behalf of Seller (the “Transition Services Agreement”);

(vi) a Termination and Release Agreement in the form of Exhibit F, duly executed
on behalf of Seller (the “Termination and Release Agreement”);

(vii) a Supply Agreement providing for the sale of silicone patches and silicone
caps by Seller or its Affiliates to Purchaser in the Form of Exhibit G, duly
executed on behalf of Seller (the “Supply Agreement”);

(viii) a Lockup Agreement in the form of Exhibit H, duly executed on behalf of
Seller (the “Lockup Agreement”);

(ix) the Acquired Books and Records.

(b) At the Closing, Purchaser shall deliver to Seller:

(i) the Closing Day Purchase Price Payment in immediately available funds by
wire transfer to a bank account designated in writing by Seller to Purchaser no
less than one (1) business day prior to the Closing Date;

(ii) the License Agreement, the Bill of Sale, the Assignment and Assumption
Agreement, the Lease, the Transition Services Agreement, the Termination and
Release Agreement, the Supply Agreement and the Lockup Agreement (collectively,
the “Ancillary Agreements”), each duly executed on behalf of Purchaser;

(iii) confirmation, in form and substance reasonably satisfactory to Seller,
that Purchaser has bound the insurance policy attached hereto as Exhibit I with
respect to the representations and warranties of Seller in Article III (the “R&W
Insurance Policy”); and

(iv) a Wisconsin resale exemption certificate and a Wisconsin manufacturing
exemption certificate in a form reasonably acceptable to Seller.

 

5



--------------------------------------------------------------------------------

ARTICLE III

SELLER’S REPRESENTATIONS AND WARRANTIES

Seller represents and warrants to Purchaser that the statements contained in
this Article III are accurate as of the Closing, except as disclosed in the
Schedules hereto (the “Disclosure Schedules”). The Disclosure Schedules will be
arranged in sections corresponding to the numbered sections and lettered
subsections contained in this Article III, and the disclosure in any such
section or subsection of the Disclosure Schedules shall qualify the
corresponding representation or warranty in this Article III and any other such
representation or warranty to which it is readily apparent on the face of such
disclosure that such disclosure should apply.

3.1 Organization, Authority and Enforceability.

(a) Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, has all requisite corporate
power and corporate authority to own, lease and operate the Acquired Assets and
conduct the Implant Activities, and is duly qualified to do business and is in
good standing as a foreign corporation in the State of Wisconsin. Seller is not
in violation of any of the provisions of its certificate of incorporation or
bylaws, except for such violations that would not be reasonably expected to have
a Seller Material Adverse Effect.

(b) Seller has the requisite corporate power and corporate authority to enter
into this Agreement and the Ancillary Agreements and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the Ancillary Agreements, and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
corporate action of Seller. Seller has the right to license the Licensed
Intellectual Property to Purchaser as set forth in the License Agreement.

(c) This Agreement has been, and each Ancillary Agreement when executed and
delivered will be, duly executed and delivered by Seller, and, assuming the due
execution and delivery by Purchaser, constitutes, or will constitute, the valid
and binding obligation of Seller enforceable against Seller in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting or relating to creditors’
rights generally, and is subject to general principles of equity.

(d) The execution and delivery of this Agreement and each Ancillary Agreement,
and the consummation of the transactions contemplated hereby and thereby, will
not, (a) contravene, conflict with or result in any termination of or any new or
additional limitations on Purchaser’s right, title or interest in or to any of
the Acquired Intellectual Property or the Licensed Intellectual Property as a
result of a written contract to which Seller is a party, (b) require Seller to
grant to any Third-Party any right, option, or license with respect to any
Acquired Intellectual Property, or (c) conflict with, or result in any violation
of, or default under (with or without notice or lapse of time, or both), or give
rise to a right of termination, cancellation or acceleration of any material
obligation or loss of any material benefit under (i) any provision of the
certificate of incorporation or bylaws of Seller, (ii) any applicable law in any
material respect, (iii) any Acquired Approval, (iv) any Acquired Contract, or
(v) any other written contract, permit or order or decree of any Governmental
Body applicable to Seller, except for such conflicts, violations, defaults,
rights of termination, cancellation or acceleration, in the case of this
subclauses (iii) and (v), that would not reasonably be expected to have a Seller
Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

(e) Except as set forth on Schedule 3.1(e), no consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Body is required by Seller in connection with the execution and delivery of this
Agreement or the Ancillary Agreements, or the consummation of the transactions
contemplated hereby or thereby.

3.2 Absence of Certain Changes. Since December 5, 2018, (a) there has been no
Seller Material Adverse Effect or any event, change or effect that, individually
or in the aggregate is reasonably expected to have a Seller Material Adverse
Effect, (b) Seller has conducted the Implant Activities in the ordinary course
of Seller’s business consistent with past practice, and (c) there has not
occurred any sale or other disposition of any asset of Seller that was material
to Seller’s conduct of the Implant Activities, other than Implant and Implant
Activity related inventory in the ordinary course of Seller’s conduct of the
Implant Activities, that would constitute an Acquired Asset if not sold or
otherwise disposed of by Seller prior to the Closing.

3.3 Litigation. Except as set forth on Schedule 3.3, there is no Legal
Proceeding pending or, to Seller’s Knowledge, threatened by or against Seller or
any of its Affiliates that relates to the Implant Activities, the Acquired
Assets, the Licensed Intellectual Property or the Transferred Employees. There
is no judgment, injunction, decree or order against Seller or its Affiliates
that relates to the Implant Activities, the Acquired Assets, the Licensed
Intellectual Property or the Transferred Employees.

3.4 Intellectual Property.

(a) No Registered Intellectual Property. Neither Seller nor any of its
Affiliates has filed any applications for the registration of any Acquired
Intellectual Property or any Licensed Intellectual Property with the United
States Patent and Trademark Office, the United States Copyright Office, or any
other patent office or copyright office anywhere in the world.

(b) Ownership. Seller is the sole and exclusive owner of, and has good and valid
title to, the Acquired Intellectual Property and the Licensed Intellectual
Property, free and clear of all Encumbrances. Seller has the sole and exclusive
right to bring a claim or suit against a Third-Party for past, present or future
infringement of each item of Acquired Intellectual Property. All Acquired
Intellectual Property and Licensed Intellectual Property is fully transferable,
alienable or licensable by Seller without restriction and without payment of any
kind to any Third-Party. Since June 4, 2015 Seller has not transferred to any
Third-Party ownership of any Intellectual Property that was, prior to such
transfer, related to the Implant Activities.

(c) No Outbound Rights. Neither Seller nor any of its Affiliates has granted any
Third-Party, including to any Affiliate of Seller, any options, rights or
licenses with respect to any of the Acquired Intellectual Property, including
any license, covenant not to assert or sue, or other immunity from suit, or any
right of first refusal, or right of first negotiation, including any right or
option to purchase or license any of the Acquired Intellectual Property.

 

7



--------------------------------------------------------------------------------

(d) No Third-Party Intellectual Property. Except for (i) commercially available
software, (ii) Third-Party Intellectual Property licensed to Seller under an
Acquired Contract, and (iii) Third-Party Intellectual Property incorporated into
equipment owned, leased or operated by Seller, other than the Acquired
Equipment, neither Seller nor its Affiliates use any Intellectual Property owned
by a Third-Party to conduct the following Implant Activities: (A) engineering,
prototyping, assembling, measuring, processing and manufacturing the Implants,
including dipping, sheeting, shaping, layering, filling, sterilizing, curing,
and texturing the Implants, (B) quality control testing the Implants, and
(C) labeling, packaging and storing the Implants. Neither Seller nor any of its
Affiliates has any obligation to pay any royalties, license fees or other
amounts or provide or pay any other consideration to any Third-Party by reason
of ownership, use, exploitation, practice, sale or disposition of any Acquired
Intellectual Property or Licensed Intellectual Property.

(e) No Challenges. Since June 4, 2015, (i) no Third-Party has challenged in a
written notice received by Seller or, to Seller’s Knowledge, threatened to
challenge Seller’s ownership of or title to any Acquired Intellectual Property
or Licensed Intellectual Property or the validity or enforceability of any
Acquired Intellectual Property or Licensed Intellectual Property, nor (ii) has
any Third Party asserted or threatened Seller or its Affiliate in writing that
any of the Implant Activities or any Acquired Intellectual Property or Licensed
Intellectual Property violates, infringes, misappropriates, or unlawfully uses
the Intellectual Property of any Third Party.

(f) Trade Secrets. Seller and its Affiliates have taken reasonable measures and
precautions to protect and maintain the confidentiality of all confidential
information, know-how, and trade secrets included in the Acquired Intellectual
Property. No such confidential information, know-how or trade secrets that is of
material value have been disclosed to any Third-Party without having such
Third-Party execute a written agreement restricting the disclosure and use
thereof. Seller has not received any written notice from any such Third-Party
indicating that there has been any unauthorized use or disclosure of any
confidential information, know-how, or trade secrets included in the Acquired
Intellectual Property.

(g) No Infringement by Third-Parties. No Acquired Intellectual Property or
Licensed Intellectual Property is being or has been infringed, misappropriated
or violated by any Third-Party. Since June 4, 2015, Seller has not notified any
Third-Party (including any demand letter, unsolicited offer to license or any
cease and desist letter) or made any assertions to any Third-Party that such
Third-Party is infringing, misappropriating or violating any Acquired
Intellectual Property or Licensed Intellectual Property.

(h) No Infringement by Seller. The Acquired Intellectual Property, the Licensed
Intellectual Property and Seller’s conduct of the Implant Activities do not
violate, infringe, misappropriate, or unlawfully use the Intellectual Property
of any Third-Party. Neither Seller nor any of its Affiliates has received a
cease and desist letter related to Seller’s use of Third-Party Intellectual
Property related to the Implant Activities. No Third-Party has notified Seller
or any of its Affiliates in writing that Seller or its Affiliates requires a
license to use any Third-Party’s Intellectual Property related to the Implant
Activities. Neither Seller nor any of its Affiliates has received any
unsolicited written offer to license any Third-Party’s Intellectual Property
with respect to the Implant Activities.

 

8



--------------------------------------------------------------------------------

(i) Employee and Contractor Agreements. All current and former employees,
contractors and consultants of Seller and its Affiliates who are or were
involved in the creation or development of any of the Acquired Intellectual
Property or Licensed Intellectual Property have assigned or are obligated to
assign to Seller or its Affiliates all right, title and interest thereof in any
material Intellectual Property created by such employees, contractors and
consultants. No current employee of Seller is in violation of any term of any
such agreement.

(j) No Government Funding. No funding, facilities, resources or personnel of any
Governmental Body or any university, college, other educational institution,
multi-national, bi-national or international organization or research center was
used in connection with the development or creation, in whole or in part, any
Acquired Intellectual Property or Licensed Intellectual Property.

3.5 Systems. Seller has implemented and maintained, consistent with industry
standard practices and its contractual obligations, all security and other
measures necessary to protect all software, computer hardware (whether general
or special purpose), platforms, peripherals, and other similar or related items
of automated, computerized and/or software systems and any other information
technology (IT) systems included in the Acquired Assets (the “Systems”) and from
unauthorized access, use, modification, disclosure or other misuse. The Systems
are in sufficiently good working condition.

3.6 Acquired Contracts. Seller has delivered to Purchaser a complete copy of
each Acquired Contract. With respect to each Acquired Contract, assuming the due
authorization, execution and delivery thereof by the other party or parties
thereto: (a) such Acquired Contract is enforceable and in full force and effect
with respect to Seller, and is legal, valid, binding, enforceable and in full
force and effect with respect to each other party thereto, in either case
subject to the effect of bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and except as the
availability of equitable remedies may be limited by general principles of
equity; (b) such Acquired Contract will continue to be enforceable and in full
force and effect immediately following the Closing in accordance with its terms
as in effect prior to the Closing, subject to the effect of bankruptcy,
insolvency, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and except as the availability of equitable remedies
may be limited by general principles of equity; and (c) neither Seller nor, to
Seller’s Knowledge, any other party is in material breach or default, and no
event has occurred that with notice or lapse of time would constitute a material
breach or default by Seller or, to Seller’s Knowledge, by any such other party,
or permit termination, modification or acceleration, under such Acquired
Contract. Except as set forth on Schedule 3.6, no prior consent of any party to
an Acquired Contract is required for the consummation by Seller of the
transactions contemplated hereby to be in compliance with the provisions of such
Acquired Contract or to avoid the termination of, the loss of any right under or
the incurrence of any obligation under, such Acquired Contract.

3.7 Environmental Matters.

(a) Except as set forth on Schedule 3.7, Seller and its Affiliates are and have
been in compliance in all material respects with applicable Environmental Laws
with respect to Seller’s conduct of the Implant Activities, and except for those
matters which have been fully resolved without ongoing obligations or costs,
there are no actions under Environmental Laws pending or, to Seller’s Knowledge,
threatened against or affecting Seller’s conduct of the Implant

 

9



--------------------------------------------------------------------------------

Activities or operation of the Acquired Assets. Except as set forth on Schedule
3.7, Seller has not received any written demands, claims, information requests
or other notices (i) alleging noncompliance with or violation of Environmental
Laws by Seller with respect to the Implant Activities or the Leased Property, or
(ii) asserting against or seeking to impose on Seller any material liability,
obligation or financial responsibility for any investigation, cleanup, removal,
containment or any other remediation under any Environmental Law with respect to
the Implant Activities or the Leased Property.

(b) Seller holds and maintains in full force and effect or has timely applied
for all Environmental Permits required for Seller’s occupation of the Leased
Property and conduct of the Implant Activities as currently conducted, and
Seller’s ownership, operation and use of the Acquired Assets is in compliance in
all material respects with all of the requirements and limitations included in
such Environmental Permits.

(c) Seller has not caused, permitted or contributed to a release of Hazardous
Materials on the Leased Property, and Seller has not arranged by contract,
agreement, or otherwise for the transportation, treatment or disposal of
Hazardous Materials from the Leased Property or in connection with the Implant
Activities, in each case that would reasonably be expected to result in any
material liability of Seller under any Environmental Law. The Leased Property is
not listed on, nor has it been proposed for listing on, the National Priorities
List under CERCLA, or any similar state list.

3.8 Real Property. There are no material adverse physical conditions affecting
the premises that are being leased to Purchaser under the Lease (the “Leased
Property”) or any of the facilities, buildings, component parts, other
constructions, structures, erections, improvements or fixtures located on the
Leased Property. Neither Seller, nor any Affiliate of Seller, has received
written notice from any Governmental Body asserting that the Leased Property, or
the use thereof by Seller in the conduct of the Implant Activities, is in
violation of any applicable law. The facilities, buildings, component parts,
other constructions, structures, erections and improvements on the Leased
Property are in good condition and repair, subject to ordinary wear and tear.

3.9 Ownership of Acquired Assets.

(a) Seller owns the Acquired Assets free and clear of any Encumbrances.

(b) The Acquired Equipment is in good operating condition and repair, and is
adequate for the uses to which it is being put, and none of the Acquired
Equipment is in need of maintenance or repairs except for ordinary, routine
maintenance and repairs.

(c) The Acquired Inventory consists of a quality and quantity usable and salable
in the ordinary course of Seller’s business consistent with past practices.

(d) The Acquired Inventory delivered to Purchaser at the Closing shall consist
of the raw materials, work-in-process and finished goods described on Schedule
1.1(d), excluding such raw materials and work-in-process described thereon that
was utilized by Seller in the ordinary course after November 5, 2019 through the
Closing and any finished goods delivered to Purchaser prior to the Closing.

 

10



--------------------------------------------------------------------------------

3.10 Compliance With Laws. Except as set forth on Schedule 3.3 and Schedule 3.7,
Seller has complied with, and is currently in compliance with, in each case in
all material respects, and has not received any written notices of material
violation with respect to, any applicable law or regulation with respect to
Seller’s conduct of the Implant Activities, ownership or operation of the
Acquired Assets, use of the Leased Property and employment of the Transferred
Employees.

3.11 [***].

3.12 Approvals. All Approvals required for Seller to conduct the Implant
Activities as currently conducted or for the ownership and use of the Acquired
Assets and the Leased Property by Seller have been obtained by Seller and are
valid and in full force and effect. All fees and charges with respect to such
Approvals as of the date hereof have been paid in full. Schedule 3.12 sets forth
all Approvals held by Seller and used in or required for its conduct of the
Implant Activities (other than Approvals held by Seller as the provider of goods
or services to Third-Parties or as the owner of, or landlord with respect to,
the Leased Property and which Purchaser will not need, assuming for purposes of
this parenthetical that Purchaser will conduct the Implant Activities after the
Closing at the Leased Property). No event caused or permitted by Seller or its
Affiliates has occurred that, with or without notice or lapse of time or both,
would reasonably be expected to result in the revocation, suspension, lapse or
limitation of any such Approval.

3.13 Absence of Unlawful Payments. Neither Seller nor any director, officer,
employee or, to Seller’s Knowledge, agent or representative of Seller, in the
conduct of the Implant Activities, has offered, authorized, made, paid or
received any bribes, kickbacks, or other similar unlawful payments or unlawful
offers or transfers of value in connection with obtaining or retaining business
relating to the Implant Activities or to secure an unlawful advantage to or from
any person, or otherwise committed, in the conduct or furtherance of the Implant
Activities, any violation of any applicable anti-corruption law or regulation,
including the U.S. Foreign Corrupt Practices Act, 15 U.S.C. 78dd et seq.

3.14 Tax Matters. Seller has timely filed all Tax Returns required to be filed
by it with respect to the Implant Activities and the Acquired Assets, and each
such Tax Return has been prepared in all respects in material compliance with
all applicable laws and regulations. All Taxes for which Seller may have any
liability as of the Effective Date (whether or not shown on any Tax Return) with
respect to the Implant Activities and the Acquired Assets have been timely paid
or accrued in full. Seller has properly classified all service providers
involved in the Implant Activities as employees or independent contractors for
Tax purposes and there have been no notices from or claims by any Governmental
Body relating to such classification. There is no action, suit, taxing authority
proceeding or audit with respect to any Taxes now in progress, pending or, to
Seller’s Knowledge, threatened against or with respect to the Implant Activities
or the Acquired Assets. No deficiency or proposed adjustment which has not been
settled or otherwise resolved for any amount of Tax has been proposed, asserted
or assessed by any taxing authority against Seller with respect to the Implant
Activities or the Acquired Assets.

 

11



--------------------------------------------------------------------------------

3.15 Employee Matters.

(a) Except for the existence of accrued but unused or unpaid vacation benefits
as set forth on Schedule 1.4(c), neither the execution and delivery of this
Agreement nor any Ancillary Agreement, nor the consummation of the transactions
contemplated hereby or thereby, or any termination of employment or service with
Seller in connection therewith will result in any required payment (including
severance, golden parachute, bonus or otherwise) becoming due to any Transferred
Employee.

(b) Seller (i) has provided, or will provide, all Transferred Employees with all
wages, salaries, benefits and other compensation that is due to be paid to or on
behalf of such employees prior to the Closing, and (ii) has withheld and
reported, or will withhold and report, all amounts required by law to be
withheld and reported with respect to such wages, salaries and other
compensation to the Transferred Employees. Seller has no direct or indirect
liability with respect to any misclassification of any person engaged in the
Implant Activities as an independent contractor rather than as an employee or
any misclassification of any Transferred Employee in terms of his or her exempt
or non-exempt status under applicable wage and hour laws.

(c) No work stoppage or labor strike against Seller by employees engaged in the
Implant Activities is pending or, to Seller’s Knowledge, threatened. To Seller’s
Knowledge, there are no activities or proceedings of any labor union, labor
organization or other employee collective group to organize any employees
engaged in the Implant Activities. Seller is not presently, nor has it been in
the past, a party to, or bound by, any collective bargaining agreement or union
contract with respect to employees engaged in the Implant Activities.

3.16 Securities.

(a) Purchaser’s agreement to issue the Shares to Seller is being made in
reliance upon Seller’s representation to Purchaser, which by Seller’s execution
of this Agreement, Seller hereby confirms, that the Shares will be acquired for
investment for Seller’s own account, not as a nominee or agent, and not with a
view to the resale or distribution of any part thereof in any underwriting or
similar capacity. Seller further represents that Seller does not presently have
any contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Shares.

(b) Seller understands that the offer and sale of the Shares has not been, and
will not be, registered under the Securities Act of 1933, as amended (the
“Securities Act”), by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Seller’s
representations in this Section 3.16. Seller understands that the Shares are
“restricted securities” under applicable U.S. federal and state securities laws
and that, pursuant to these laws, Seller must hold the Shares indefinitely
unless the offer and sale thereof is registered with the Securities and Exchange
Commission and qualified by state authorities, or an exemption from such
registration and qualification requirements is available.

 

12



--------------------------------------------------------------------------------

(c) Seller is an “accredited investor” as defined in Rule 501(a) of Regulation D
promulgated under the Securities Act. Seller has had an opportunity to discuss
Purchaser’s business, management, financial affairs and the terms and conditions
of Seller’s investment in the Shares the offering of the Securities with the
Company’s management and has knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of its prospective
investment in the Shares.

3.17 Disclaimer of Representations and Warranties; Purchaser’s Acknowledgement.

(a) EXCEPT AS SET FORTH IN THIS ARTICLE III, SELLER IS SELLING, ASSIGNING,
CONVEYING, TRANSFERRING AND DELIVERING ALL OF ITS RIGHT, TITLE AND INTEREST IN,
TO AND UNDER THE ACQUIRED ASSETS AND THE ASSUMED LIABILITIES TO PURCHASER, AND
SELLER IS LICENSING THE LICENSED INTELLECTUAL PROPERTY TO PURCHASER, AS OF THE
CLOSING ON AN AS-IS, WHERE-IS BASIS WITHOUT ANY REPRESENTATIONS, WARRANTIES OR
GUARANTEES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING ANY REPRESENTATIONS,
WARRANTIES OR GUARANTEES RELATING TO THE MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, SUFFICIENCY, CONDITION, ENFORCEABILITY, OPERATION, USE OR
USEFULNESS OF THE ACQUIRED ASSETS OR THE LICENSED INTELLECTUAL PROPERTY,
INCLUDING FURTHER WHETHER THE ACQUIRED INTELLECTUAL PROPERTY OR THE LICENSED
INTELLECTUAL PROPERTY INFRINGES, MISAPPROPRIATES OR VIOLATES ANY INTELLECTUAL
PROPERTY RIGHTS OF ANOTHER PERSON OR ENTITY. SELLER DISCLAIMS ALL
REPRESENTATIONS, WARRANTIES, GUARANTEES AND STATEMENTS OF EVERY KIND, EXPRESS OR
IMPLIED, RELATING TO THE ACTIVITIES OF SELLER AND ITS AFFILIATES, THE ACQUIRED
ASSETS, THE ASSUMED LIABILITIES, THE LICENSED INTELLECTUAL PROPERTY AND ALL
OTHER MATTERS INVOLVING OR RELATING TO THE TRANSACTIONS CONTEMPLATED AND
EFFECTED BY THIS AGREEMENT EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE III.
SELLER’S LIABILITY WITH RESPECT TO THE REPRESENTATIONS AND WARRANTIES OF SELLER
IN THIS ARTICLE III ARE SUBJECT TO THE LIMITATIONS AND OTHER TERMS SET FORTH IN
SECTION 6.1(c).

(b) PURCHASER ACKNOWLEDGES THAT EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE
III, NEITHER SELLER NOR ANY OF ITS AFFILIATES HAS MADE ANY REPRESENTATION,
WARRANTY, GUARANTEE OR OTHER STATEMENT OF ANY KIND, EXPRESS OR IMPLIED, RELATING
TO THE ACTIVITIES OF SELLER, ITS AFFILIATES OR ANY SELLER REPRESENTATIVE,
INCLUDING SELLER’S CONDUCT OF THE IMPLANT ACTIVITIES, THE IMPLANTS, THE ACQUIRED
ASSETS, THE ASSUMED LIABILITIES, THE LICENSED INTELLECTUAL PROPERTY OR ANY OTHER
MATTER RELATING TO THE TRANSACTIONS CONTEMPLATED AND EFFECTED BY THIS AGREEMENT
OR THE ANCILLARY AGREEMENTS (OTHER THAN THE SUPPLY AGREEMENT).

(c) THE LIMITATIONS, DISCLAIMERS AND ACKNOWLEDGMENTS IN THIS SECTION 3.17 SHALL
NOT EXCULPATE SELLER FROM ANY LIABILITY TO PURCHASER TO THE EXTENT IT IS
DETERMINED BY A COURT OF COMPETENT JURISDICTION THAT SUCH LIABILITY IS THE
RESULT OF SELLER’S FRAUD WITH RESPECT THE REPRESENTATIONS AND WARRANTIES OF
SELLER SET FORTH IN THIS ARTICLE III.

 

13



--------------------------------------------------------------------------------

ARTICLE IV

PURCHASER’S REPRESENTATIONS AND WARRANTIES

Purchaser represents and warrants to Seller that the statements contained in
this Article IV are accurate as of the Closing.

4.1 Organization, Authority and Enforceability.

(a) Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, has or will have all requisite
corporate power and corporate authority to own, lease and operate the Acquired
Assets and conduct the Implant Activities, and is duly qualified to do business
and is in good standing as a foreign corporation in the State of Wisconsin.
Purchaser is not in violation of any of the provisions of its certificate of
incorporation or bylaws.

(b) Purchaser has the requisite corporate power and corporate authority to enter
into this Agreement and the Ancillary Agreements and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the Ancillary Agreements, and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
corporate action of Purchaser.

(c) This Agreement has been, and each Ancillary Agreement when executed and
delivered will be, duly executed and delivered by Purchaser, and, assuming the
due execution and delivery by Seller, constitutes, or will constitute, the valid
and binding obligation of Purchaser enforceable against Purchaser in accordance
with their terms, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting or relating to creditors’
rights generally, and is subject to general principles of equity.

(d) The execution and delivery of this Agreement and each Ancillary Agreement,
and the consummation of the transactions contemplated hereby and thereby, will
not, conflict with, or result in any violation of, or default under (with or
without notice or lapse of time, or both), or give rise to a right of
termination, cancellation or acceleration of any material obligation or loss of
any material benefit under (i) any provision of the certificate of incorporation
or bylaws of Purchaser, or (ii) any applicable law.

(e) Except as set forth on Schedule 4.1(e), no consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Body is required by Purchaser in connection with the execution and delivery of
this Agreement, the Ancillary Agreements, or the consummation of the
transactions contemplated hereby or thereby.

4.2 Encumbrances. To Purchaser’s Knowledge, there are no Encumbrances or any
threatened Legal Proceedings related to or affecting the Implant Activities, the
Acquired Assets or the Licensed Intellectual Property that have not been
disclosed in the Disclosure Schedules. To Purchaser’s Knowledge (a) Seller’s
representations and warranties in Sections 3.4(b) (first, second and third
sentences thereof), 3.4(d), 3.4(e), 3.4(f) (second sentence thereof) 3.4(g),
3.4(h) (first sentence thereof) and 3.4 (i) are accurate, and (b) there are no
facts, circumstances or occurrences that would reasonably be expected to result
in any of Seller’s representations and warranties in such sections being
inaccurate, in each case as qualified by the Disclosure Schedules.

 

14



--------------------------------------------------------------------------------

4.3 Solvency. Purchaser is not Insolvent and will not be rendered Insolvent by
any of the transactions contemplated or effected by this Agreement or the
Ancillary Agreements.

4.4 Valid Issuance of Shares. The Shares, when issued and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
will be duly authorized, validly issued, fully paid and non-assessable and free
of restrictions on transfer, other than restrictions on transfer under the
Lockup Agreement and applicable state and federal securities laws, and liens or
Encumbrances created by or imposed by Seller, including any options, call,
preemptive, subscription or similar rights. Assuming the accuracy of the
representations of Seller in Section 3.16, the Shares will be issued in
compliance with all applicable federal and state securities laws. Upon their
issuance, the Seller will obtain good and valid title to the Shares. The
issuance of the Shares does not require any vote or other approval or
authorization of any holder of any capital stock of Purchaser.

4.5 Capital Stock. The authorized shares of capital stock of Purchaser consist
of 200,000,000 shares of Purchaser Common Stock and 10,000,000 shares of
preferred stock. As of August 1, 2019, 49,291,645 shares of Purchaser Common
Stock were issued and outstanding and no shares of such preferred stock were
outstanding. All of the issued and outstanding shares of Purchaser Common Stock
are duly authorized, validly issued, fully paid and non-assessable.

4.6 SEC Documents; Absence of Certain Changes.

(a) Since December 31, 2018, Purchaser has filed with, or furnished to, as
applicable, the Securities and Exchange Commission all registration statements,
prospectuses, reports, forms, statements, schedules, certifications and other
documents required to be filed with or furnished to, as applicable, the
Securities and Exchange Commission by Purchaser (such documents filed or
furnished since December 31, 2018, together with all exhibits and schedules
thereto and all information incorporated therein by reference, collectively, the
“Purchaser SEC Documents”). As of their respective dates, or if amended, as of
the date of the last such amendment, the Purchaser SEC Documents (i) complied in
all material respects with the requirements of the Securities Act, the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
Sarbanes-Oxley Act of 2002, as amended (to the extent then applicable), and
(ii) did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading in any material respect.

(b) Each of the consolidated financial statements of Purchaser (including, in
each case, any related notes thereto) contained in the Purchaser SEC Documents
(i) was prepared in accordance with generally accepted account principles
applied on a consistent basis throughout the periods involved (except as may be
indicated in the notes thereto) and (ii) fairly presents in all material
respects, as applicable, the consolidated financial position of Purchaser and
its subsidiaries as of the respective dates thereof and the consolidated results
of Purchaser’s and its subsidiaries’ operations and cash flows for the periods
indicated (except (A) in the case of each of

 

15



--------------------------------------------------------------------------------

sub-clauses (i) and (ii), that Purchaser’s unaudited interim financial
statements were subject to normal year-end and quarter-end adjustments, and
subject to the absence of footnotes in such unaudited interim financial
statements, and (B) in the case of clause (ii), for Purchaser unaudited pro
forma financial statements filed in connection with a material acquisition).

(c) Since December 31, 2018 through the Closing Date, there has been no material
adverse effect on the business, financial condition or results of operations of
Purchaser and its subsidiaries, taken as a whole.

ARTICLE V

ADDITIONAL COVENANTS

5.1 Retained Assets. For a period of two (2) years following the Closing,
Purchaser and Seller shall reasonably cooperate to identify any Retained Assets
that are necessary for Purchaser to use the Acquired Assets and the Licensed
Intellectual Property after the Closing to engage in the Implant Activities, and
discuss the possibility of making such Retained Assets reasonably available to
Purchaser for a reasonable period after the Closing for the limited purpose of
Purchaser engaging in the Implant Activities on other terms and subject to other
conditions mutually agreed upon by Purchaser and Seller in writing. Purchaser
acknowledges that it may not be possible or reasonable for Seller to make such
Retained Assets available to Purchaser, in which case Seller shall have no
obligation or liability to Purchaser relating to this Section 5.1. [***].

 

16



--------------------------------------------------------------------------------

5.2 Seller’s Employees.

(a) On the day immediately following the Closing Date, Purchaser shall deliver
to each employee of Seller identified on Schedule 5.2(a) (the “Potential
Employees”) written offers of employment with Purchaser to commence no later
than November 8, 2019 (each, an “Employment Offer”). Each Potential Employee who
accepts an Employment Offer shall be referred to herein as a “Transferred
Employee.” Following the Closing, Purchaser shall permit the Transferred
Employees to use the unused and unpaid vacation benefits described on Schedule
1.4(c) without any reimbursement, compensation or other payment from Seller or
any of its Affiliates.

(b) As of the Closing Date, Purchaser shall provide each Transferred Employee
with compensation and employee benefits that, in the aggregate, are at least as
favorable as those provided to similarly situated employees of Purchaser,
excluding the value of any equity security grants.

5.3 Employee Non-Solicitation. For a period of [***] following the Closing Date,
Seller shall not actively solicit for employment or hire any employee,
consultant or contractor of Purchaser or in any way interfere with the
relationship between Purchaser and its employees, contractors and consultants,
and Purchaser shall not actively solicit for employment or hire any employee,
consultant or contractor of Seller or in any way interfere with the relationship
between Seller and its employees, contractors or consultants; provided, however,
neither party shall be prohibited from (a) soliciting or hiring any employee of
the other party after such employee’s employment with the other party has been
terminated; or (b) placing public advertisements or conducting other forms of
general solicitation that are not specifically directed at the other party’s
employees, or hiring any employee responding to such advertisement or general
solicitation.

5.4 Transfer Taxes. Seller shall pay in a timely manner all personal property,
sales, use and transfer Taxes, fees, assessments and charges (“Transfer Taxes”)
resulting from or payable in connection with the transactions contemplated and
effected by this Agreement and the Ancillary Agreements to the extent such
Transfer Taxes are imposed on Seller by any legal requirement. Purchaser shall
pay in a timely manner all Transfer Taxes resulting from or payable in
connection with the transactions contemplated and effected by this Agreement and
the Ancillary Agreements to the extent such Transfer Taxes are imposed on
Purchaser by any legal requirement. Purchaser and Seller shall reasonably
cooperate in timely making all filings, returns, reports and forms as may be
required to comply with the provisions of law in connection with the payment of
any such Transfer Taxes; provided, however, that the party required under law
shall timely file any required Tax Returns for such Taxes.

5.5 Public Announcements. Purchaser and Seller shall consult with each other
before issuing any press release or otherwise making any public statement or
disclosure (a “Public Disclosure”) regarding the terms of this Agreement or the
Ancillary Agreements and the transactions contemplated hereby and thereby, and
neither Purchaser nor Seller shall make any Public Disclosure without the prior
written approval of the other, which will not be unreasonably conditioned,
delayed or withheld; provided, however, that in no event shall the terms of this
Section 5.5 prevent a party from timely making any Public Disclosure as may be
required by applicable law or any applicable securities exchange requirement.
For the avoidance of doubt, from and after the Closing, the terms of this
Section 5.5 shall not apply to press releases, public statements or other
disclosures by Purchaser or its Affiliates to the extent relating to Purchaser’s
or its Affiliates’ ownership, operation or use of the Acquired Assets after the
Closing or Purchaser’s or its Affiliates’ Implant related activities after the
Closing.

 

17



--------------------------------------------------------------------------------

5.6 Further Assurances. For a period of two (2) years following the Closing
Date, each party, at the reasonable request of the other party, shall execute
and deliver such other instruments and do and perform such other acts and things
as may be reasonably necessary for effecting the consummation of this Agreement
and the transactions contemplated by this Agreement and the Ancillary Agreements
as and to the extent set forth herein and therein, including reasonable
assistance with respect to obtaining any Approval required by Purchaser to
conduct the Implant Activities after the Closing at the Leased Property.

5.7 Cooperation; Records and Documents; Privileged Communications.

(a) For a period of two (2) years following the Closing Date (the “Cooperation
Period”) and for so long as a Cooperation Event commenced prior to expiration of
the Cooperation Period is ongoing, if either party (the “Contesting Party”) is
actively contesting, defending against, or undertaking any activity or internal
investigation in preparation for or that may reasonably be expected to result in
any Legal Proceeding involving the Contesting Party or its Affiliate (including
any audit by a Governmental Body) in connection with or related to any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act or transaction prior to the
Closing involving the Implant Activities and not involving or expected to
involve an indemnification claim under Article VI (any such situation, a
“Cooperation Event”), the other party shall (i) cooperate with the Contesting
Party and its legal counsel in connection with such Cooperation Event, (ii) make
available its personnel, and (iii) provide such testimony and access to its
books and records, in each case as may be reasonable in connection with the
Cooperation Event, at the sole cost and expense of the Contesting Party. The
provisions of this Section 5.7(a) shall not be applicable in the case of any
fact, situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act or transaction expected to
result in any Legal Proceeding by Seller (or its Affiliates, successors or
assigns) against Purchaser (or its Affiliates, successors or assigns) or by
Purchaser (or its Affiliates, successors or assigns) against Seller (or its
Affiliates, successors or assigns), including in connection with the
transactions contemplated by this Agreement or the Ancillary Agreements, or if
the application of such provisions would unreasonably or adversely affect the
business or rights, privileges or other interests of the party (or its
Affiliates, successors or assigns) otherwise required to comply therewith.

(b) During the Cooperation Period, Seller shall provide to Purchaser and its
representatives, at Purchaser’s reasonable request (subject to applicable law
and any limitations that are required to preserve any applicable privilege or
third party confidentiality obligation), with copies, or, if required by
applicable law, originals, of those records and documents in Seller’s possession
related to the Implant Activities, the Acquired Assets, the Licensed
Intellectual Property or the Assumed Liabilities (to the extent not already
transferred to Purchaser) as are reasonably necessary for, and for the sole and
exclusive purpose of, Purchaser’s preparation of financial statements, Tax
Returns and audits. During the Cooperation Period, Purchaser shall provide to
Seller and its representatives, at Seller’s reasonable request (subject to
applicable laws and any limitations that are reasonably required to preserve any
applicable privilege or third party confidentiality obligation), with copies,
or, if required by applicable law, originals, of those records and documents
covering any period prior to the Closing related to the Implant Activities or
the Acquired Assets as are necessary for, and for the sole and exclusive purpose
of, Seller’s preparation of financial statements, Tax Returns and audits.

 

18



--------------------------------------------------------------------------------

(c) Notwithstanding the inclusion of any pre-Closing privileged communications
among Seller, any of Seller’s Affiliates or their respective legal counsel,
including any pre-Closing attorney work-product created thereby (collectively,
“Pre-Closing Privileged Information”), in any Acquired Intellectual Property or
Acquired Books and Records delivered to Purchaser in connection with this
Agreement and the transactions contemplated hereby, such inclusion or delivery
shall not be deemed to be a waiver of attorney-client privilege with respect to
such Pre-Closing Privileged Information, Seller or its Affiliate shall retain
the right to assert any privileges with respect thereto, and Purchaser shall
refrain from using or relying on any Pre-Closing Privileged Information.

5.8 Assignment of Contracts and Permits.

(a) Notwithstanding any other provision of this Agreement, this Agreement does
not constitute an agreement to assign or transfer, or effect an assignment or
transfer, of any Acquired Approval or Acquired Contract, or any claim or right
or any benefit arising thereunder or resulting therefrom, if Seller has not
obtained a required consent to the assignment or transfer thereof as of the
Closing and an attempted assignment or transfer thereof without the consent of a
Third-Party (including any Governmental Body) would constitute a breach or other
contravention thereof or a violation of law or would in any way adversely affect
the rights of Seller or Purchaser thereto or thereunder.

(b) As to any Acquired Contract or Acquired Approval referred to in
Section 5.8(a), Seller agrees to continue to use its commercially reasonable
efforts after the Closing to obtain any required consent(s). If, on the Closing
Date, any such consent(s) is not obtained, or if an attempted transfer or
assignment of any Acquired Approval or Acquired Contract would be ineffective or
a violation of law or would impair Purchaser’s rights thereto or thereunder so
that Purchaser would not receive all such rights, then Seller and Purchaser will
cooperate in any lawful and commercially reasonable arrangement, to the extent
such cooperation would not result in a breach of the terms of such Acquired
Contract, and to the extent permitted under such Acquired Approval, and, in each
case, not prohibited under applicable law, which will provide Purchaser the
obligations and benefits of any such Acquired Approval or Acquired Contract,
including subcontracting, licensing, sublicensing, leasing or subleasing to
Purchaser any or all of Seller’s rights and obligations with respect to such
Acquired Approval or Acquired Contract, and Seller and Purchaser shall comply
with the terms of such arrangement. If and when such consents are obtained or
such other required actions have been taken, the transfer of such Acquired
Approval or Acquired Contract will be effected in accordance with the terms of
this Agreement.

5.9 Confidentiality.

(a) From and after the Closing, notwithstanding any existing obligation to the
contrary, including obligations in the Manufacturing Agreement or the Services
Agreement, Purchaser shall have no obligations of confidentiality or limited use
with respect to any Acquired Confidential Information.

 

19



--------------------------------------------------------------------------------

(b) From and after the Closing, Seller shall, and shall cause its Affiliates to,
maintain the confidentiality and secrecy of the Acquired Confidential
Information. A disclosure by Seller or any of its Affiliates of any of the
Acquired Confidential Information (i) in response to an order by a court or
Governmental Body; (ii) as otherwise required by applicable law; or
(iii) necessary to establish any rights of Seller or its Affiliates shall not be
considered to be a breach of this Section 5.9(b) by Seller; provided, however,
that Seller provides prompt prior written notice, if legally permissible,
thereof to Purchaser to enable Purchaser to seek a protective order or take
similar action preventing the disclosure. From and after the Closing, Seller
shall, and shall cause its Affiliates to, not use the Acquired Confidential
Information for any purpose, except purposes authorized by Purchaser in writing,
including the express authorization of Purchaser as set forth in the Transition
Services Agreement. Seller shall take, at its sole expense, reasonable actions
necessary to ensure that it and its Affiliates comply with the obligations set
forth in this Section 5.9(b). Seller shall be liable for any failure by its
Affiliates (or their representatives) to comply with the obligations set forth
in this Section 5.9(b).

5.10 R&W Insurance Policy. From and after the Closing, Purchaser shall, and
Purchaser shall cause its Affiliates, to refrain from amending or otherwise
modifying the R&W Insurance Policy in any way that changes any of the insurer’s
rights against or with respect to Seller or its Affiliates, including the
insurer’s rights of subrogation.

5.11 Certain Securities Law Matters. Upon the request of Seller or any designee
thereof, in connection with any sale of the Shares pursuant Rule 144 promulgated
by the Securities and Exchange Commission under the Securities Act (“Rule 144”),
and subject to the restrictions of the Lockup Agreement, Purchaser will
cooperate with Seller or such designee to facilitate the timely preparation and
delivery of the Shares to be delivered to a transferee free of all restrictive
legends. Upon the permitted sale or other transfer of any Shares (including
subject to compliance with the Lockup Agreement), Purchaser shall deliver or
cause to be delivered book-entry shares or certificates not bearing any
restrictive legends representing the Shares, and cause such Shares to be issued
in such denominations and registered in such names in accordance with the
instructions delivered by Seller at least two (2) business days prior to any
such permitted sale or other transfer of Shares and instruct any transfer agent
and registrar of Shares to release any stop transfer orders in respect thereof.
Purchaser will take any other commercially reasonable actions (excluding, for
clarity, marketing efforts) as may be reasonably requested by Seller, at
Seller’s reasonable expense, in order to expedite or facilitate the disposition
of the Shares as permitted by the Lockup Agreement and Rule 144.

5.12 Reports Under Exchange Act by the Company. With a view to making available
to Seller the benefits of Rule 144 and any other rule or regulation of the
Securities and Exchange Commission that may at any time permit Seller to sell
the Shares to the public without registration, Purchaser will:

(a) make and keep available adequate current public information, as those terms
are understood and defined in Rule 144;

(b) use reasonable best efforts to file with the Securities and Exchange
Commission in a timely manner all reports and other documents required of
Purchaser under the Securities Act and the Exchange Act; and

 

20



--------------------------------------------------------------------------------

(c) furnish upon request to the extent accurate, a written statement by
Purchaser that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act.

5.13 Resale Registration Statement

(a) Purchaser will use commercially reasonable efforts to (i) file a resale
registration statement pursuant to Rule 415 under the Securities Act with the
SEC registering the resale of the Registrable Securities (the “Resale Shelf”)
within 60 days of the Closing Date, (ii) have the Resale Shelf declared
effective by the SEC as promptly as practicable after such filing and
(iii) maintain the effectiveness of the Resale Shelf until such time as no
Registrable Securities remain outstanding. Purchaser agrees to furnish to Seller
such number of copies of a prospectus, including a preliminary prospectus, as
required by the Securities Act, in order to facilitate the disposition of
Registrable Securities. Purchaser agrees to take all commercially reasonable
actions (excluding, for clarity, marketing efforts) as necessary and reasonably
requested by Seller, at Seller’s expense, to expedite and facilitate disposition
by Seller of Registrable Securities pursuant to the Registration Shelf.

(b) Notwithstanding Section 5.13(a):

(i) Purchaser shall not be required to file the Resale Shelf (or any amendment
thereto) or, if the Resale Shelf has been filed but not declared effective by
the SEC, request effectiveness of such Resale Shelf, or, if such Resale Shelf
has been declared effective by the SEC, may suspend the use of any prospectus
that is part of the Resale Shelf, for up to 60 calendar days from the date of
the Suspension Notice (as defined below), by providing written notice to Seller
if Purchaser shall have furnished to Seller a certificate signed by the Chief
Executive Officer (or other authorized officer) of Purchaser stating that
Purchaser’s Board of Directors has determined in its reasonable good faith
judgment that the filing of the Resale Shelf (or any amendment thereto) or the
request for effectiveness of such Resale Shelf should be delayed or the offer or
sale of Registrable Securities pursuant to the Resale Shelf should be suspended
(as applicable); provided that Purchaser may not invoke a delay or suspension
pursuant to this Section 5.13(b)(i) for more than 60 calendar days in the
aggregate in any 12 month period. Purchaser may invoke this Section 5.13(b)(i)
only if Purchaser’s Board of Directors determines in good faith, after
consultation with its legal counsel, that the filing of the Resale Shelf (or any
amendment thereto), the request for effectiveness of such Resale Shelf or offer
or sale of Registrable Securities pursuant to the Resale Shelf (as applicable)
would reasonably be expected to: (A) have a material adverse effect on any
proposal or plan by Purchaser or any of its subsidiaries to engage in any
material acquisition of assets or stock (other than in the ordinary course of
business) or any material merger, consolidation, tender offer, recapitalization,
reorganization or other transaction involving Purchaser or any of its
subsidiaries; or (ii) require premature disclosure of material non-public
information (“MNPI”) that Purchaser has a bona fide business purpose for
preserving as confidential; provided that a Suspension Event (as defined below)
shall automatically expire upon the public disclosure of the information to
which the MNPI relates.

 

21



--------------------------------------------------------------------------------

(ii) In the case of an event that causes Purchaser to delay the filing or
effectiveness of the Resale Shelf, or suspend the use of any prospectus that is
part of the Resale Shelf, as set forth in Section 5.13(b)(i) (a “Suspension
Event”), Purchaser shall give a notice to Seller (a “Suspension Notice”) of such
delay or suspension and such notice shall state that such delay or suspension
shall continue only for so long as the Suspension Event or its effect is
continuing. Purchaser shall not include any MNPI in the Suspension Notice or
otherwise provide such information to Seller unless specifically requested in
writing. Seller shall not sell any Registrable Securities pursuant to the Resale
Shelf at any time after it has received a Suspension Notice from Purchaser and
prior to receipt of an End of Suspension Notice; provided that Seller may sell
any Registrable Securities after receipt of a Suspension Notice so long as
Seller has not received MNPI from Purchasers pursuant to any available exemption
from registration under the Securities Act, including, without limitation, Rule
144 promulgated under the Securities Act. Seller may recommence sales pursuant
to the Resale Shelf following further written notice to such effect (an “End of
Suspension Notice”) from Purchaser, and such End of Suspension Notice shall be
given by Purchaser to Seller promptly following the conclusion of any Suspension
Event.

(iii) Notwithstanding any provision herein to the contrary, if Purchaser gives a
Suspension Notice with respect to the Resale Shelf, Purchaser agrees that it
shall:

(A) as promptly as practicable after Seller’s receipt of an End of Suspension
Notice, if applicable, prepare a post-effective amendment or supplement to the
registration statement or the prospectus or any document incorporated therein by
reference, or file any required document so that, as thereafter delivered to
purchasers of the Registrable Shares included therein, the prospectus will not
include an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and

(B) provide copies of any supplemented or amended prospectus necessary to resume
sales, with respect to each Suspension Event.

(c) For purposes of this Section 5.13, “Registrable Securities” means the First
Tranche Shares and Second Tranche Shares; provided, however, that as to any
Registrable Securities, such securities shall irrevocably cease to constitute
Registrable Securities upon the earliest to occur of:

(i) in the case of the First Tranche Shares, on the first day following
November 7, 2023, in the event the First Tranche Trigger Event has not occurred;

(ii) in the case of the Second Tranche Shares, on the first day following
November 7, 2023, in the event that the Second Tranche Trigger Event has not
occurred;

(iii) the date on which such securities have been disposed of pursuant to the
Resale Shelf;

(iv) the date on which all of such securities may be disposed of pursuant to
Rule 144 of the Securities Act (provided that for purposes of this clause (iv),
such date shall not be earlier than twelve (12) months after Purchaser issues
such securities to Seller); and

(v) the date on which such securities cease to be outstanding.

 

22



--------------------------------------------------------------------------------

ARTICLE VI

INDEMNIFICATION; REMEDIES

6.1 Indemnification and Reimbursement by Seller; Exclusive Remedy.

(a) Subject to the limitations and the other terms set forth in this
Section 6.1, Seller shall defend, indemnify and reimburse Purchaser and its
Affiliates against and for all claims, demands, causes of actions, expenses,
damages, liabilities and losses (other than consequential, incidental, indirect,
punitive or special damages or losses, and losses resulting from diminution in
value or decrease in profits) actually and reasonably incurred by Purchaser or
its Affiliates as a result of the failure of Seller to perform or comply with
any agreement, covenant or obligation of Seller as set forth in this Agreement,
the License Agreement, the Bill of Sale or the Assignment and Assumption
Agreement, including Seller’s failure to pay, perform and satisfy the Retained
Liabilities as and to the extent described in Section 1.5 (collectively,
“Purchaser Losses”), whether or not involving a Third-Party Claim.

(b) The agreements, covenants and obligations of Seller set forth in this
Agreement, the License Agreement, the Bill of Sale and the Assignment and
Assumption Agreement shall survive the Closing and serve as a basis for defense,
indemnification or reimbursement by Seller pursuant to Section 6.1(a)
indefinitely unless a shorter period expressly applies to the performance of or
compliance with any such agreements, covenants and obligations, in which case
such shorter period shall apply.

(c) Notwithstanding anything in this Agreement or the Ancillary Agreements to
the contrary, the representations and warranties of Seller contained in Article
III of this Agreement (i) shall terminate automatically as of, and shall not
survive, the Closing, (ii) shall not result in any obligation or liability for
Seller or its Affiliates or serve as the basis for or create any right or remedy
against Seller or its Affiliates in the absence of Seller’s Fraud with respect
to such representations and warranties, and (iii) shall not serve as the basis
for any delay or excuse in the performance of or compliance with any of
Purchaser’s agreements, covenants or obligations in this Agreement or any of the
Ancillary Agreements. Neither Seller, its Affiliates nor any Seller
Representative (collectively, the “Seller Releasees”) shall have any obligation
or liability, for indemnification, reimbursement or otherwise, relating to,
arising out of, or in connection with the representations and warranties of
Seller set forth in Article III of this Agreement, including for, or in
connection with, any claims, demands, causes of action, expenses, damages,
liabilities or losses not covered by the R&W Insurance Policy, except to the
extent such claims, demands, causes of actions, expenses, damages, liabilities
or losses result from Seller’s Fraud with respect to such representations and
warranties. Purchaser, for itself and on behalf of its Affiliates and their
respective insurers (collectively, “Purchaser Releasors”), hereby
unconditionally, forever and irrevocably waives all rights and remedies that
Purchaser Releasors had, have or may have against any Seller Releasee, and
hereby unconditionally, forever and irrevocably releases and discharges all
Seller Releasees from all claims, demands, causes of action, expenses, damages,
obligations, liabilities and losses that any Purchaser Releasors had, have or
may have against any Seller Releasee, whether known or unknown, at law or in
equity, in any way relating to, arising out of, or incurred in connection with
the representations and warranties of Seller set forth in Article III of this
Agreement, including the failure of any such representations or warranties to be
complete or accurate, in whole or in part, except to the extent resulting from
Seller’s Fraud with respect to

 

23



--------------------------------------------------------------------------------

such representations and warranties. Purchaser’s sole and exclusive recourse for
any and all claims, demands, causes of action, expenses, damages, liabilities
and losses relating to or arising out of the representations and warranties of
Seller set forth in Article III of this Agreement (except to the extent
resulting from Seller’s Fraud with respect to such representations and
warranties) shall be to pursue recovery from the insurer of the R&W Insurance
Policy, which recovery shall be subject to the terms, conditions and limitations
set forth therein.

(d) [***].

(e) Purchaser’s and its Affiliates’ right to defense, indemnification and
reimbursement from Seller pursuant to Section 6.1(a) is limited to, and
constitutes Purchaser’s and its Affiliates’ sole and exclusive right and remedy
against Seller, its Affiliates and their respective current or former directors,
officers, employees, consultants and representatives (each a “Seller
Representative”) with respect to, Purchaser Losses.

(f) No Purchaser Releasor shall have any rights or remedies, at law or in
equity, including to make any claims for damages, against any Seller Releasee,
and Purchaser, for itself and on behalf of all Purchaser Releasors, hereby
unconditionally, forever and irrevocably waives all rights and remedies that any
Purchaser Releasor had, has or may have against any Seller Releasee, and hereby
unconditionally, forever and irrevocably releases and discharges all Seller
Releasees from all claims, demands, causes of actions, expenses, damages,
obligations, liabilities and losses that any Purchaser Releasor had, has or may
have against any Seller Releasee, whether known or unknown, at law or in equity,
in any way relating to, arising out of or incurred in connection with (i) the
transactions contemplated or effected by this Agreement and the License
Agreement, including Seller’s conduct in connection herewith or therewith,
(ii) the Acquired Assets, the Assumed Liabilities and the Licensed Intellectual
Property, including the ownership, operation and use of the Acquired Assets and
the Licensed Intellectual Property prior to the Closing by Seller or its
Affiliates or after the Closing by Purchaser, its Affiliates or their respective
contract manufacturers, sub-contractors or similar Third-Parties acting on their
behalf; (iii) the Implants and the Implant Activities, including the conduct of
the Implant Activities prior to the Closing by Seller or its Affiliates or after
the Closing by Purchaser, its Affiliates or their respective contract
manufacturers, sub-contractors or similar Third-Parties acting on their behalf;
and (iv) any other acts or omissions of any Seller Releasee prior to the
Closing; provided, however, this Section 6.1(f) shall not apply to
(A) Purchaser’s and its Affiliates rights under Section 6.1(a) of this
Agreement; (B) the obligations and liabilities of Seller under Section 1.5(b) of
this Agreement, including Purchaser’s and its Affiliates rights under the
Termination and Release Agreement; (C) Seller’s Fraud in connection the
representations and warranties of Seller set forth in Article III of this
Agreement, as and to the extent expressly set forth in, and limited by the terms
of, this Agreement; (D) Purchaser’s and its Affiliates rights under any of the
Ancillary Agreements; (D) Purchaser’s and its Affiliates’ rights under the
Tissue Expander Agreement; (E) the rights of Purchaser to seek specific
performance under this Agreement; and (F) any act or omission of any Seller
Releasee first occurring after the Closing.

 

24



--------------------------------------------------------------------------------

(g) Consistent with the terms of this Section 6.1 (but without limiting
Purchaser’s rights under Section 7.10), neither Purchaser nor its Affiliates may
set off any expenses, damages, losses or other amounts constituting Purchaser
Losses to which Purchaser or its Affiliates may be entitled against any amounts
owed or payable by Purchaser to Seller or its Affiliates under this Agreement or
any of the Ancillary Agreements.

6.2 Indemnification and Reimbursement by Purchaser; Non-Exclusive Remedy.

(a) Purchaser shall defend, indemnify and reimburse Seller and its Affiliates
against and for all claims, demands, causes of actions, expenses, damages,
liabilities and losses (other than consequential, incidental, indirect, punitive
or special damages or losses, and losses resulting from diminution in value or
decrease in profits, and fines and penalties) actually and reasonably incurred
by Seller or its Affiliates as a result of: (i) the failure of any
representation or warranty of Purchaser set forth in Article IV of this
Agreement to be accurate as of the Closing; (ii) the failure of Purchaser to
perform or comply with any agreement, covenant or obligation of Purchaser as set
forth in this Agreement, the License Agreement, the Bill of Sale or the
Assignment and Assumption Agreement, including Purchaser’s failure to pay,
perform and satisfy the Assumed Liabilities as set forth in Section 1.4; (iii)
the ownership, operation or use of any of the Acquired Assets or any of the
Licensed Intellectual Property, including the sublicensing of any Licensed
Intellectual Property, after the Closing by Purchaser, its Affiliates or their
respective contract manufacturers, sub-contractors or other similar
Third-Parties acting on their behalf; and (iv) the conduct of any of the Implant
Activities after the Closing by Purchaser, its Affiliates or their respective
contract manufacturers, sub-contractors or other similar Third-Parties acting on
their behalf (collectively, “Seller Losses”), in each case whether or not
involving a Third-Party Claim; provided, however, the foregoing clauses
(iii) and (iv) shall not limit or otherwise affect either party’s or its
respective Affiliates’ right to defense, indemnification or reimbursement from
the other party or its Affiliates as and to the extent set forth in any
Ancillary Agreement, the Tissue Expander Agreement or any other written
agreement entered into between the parties at, as of or following the Closing.
For the avoidance of doubt, and notwithstanding anything to the contrary,
Purchaser’s obligations to defend, indemnify and reimburse Seller and its
Affiliates against and for all Seller Losses pursuant to this Section 6.2(a)
shall not be subject to any time (except as set forth in Section 6.2(e)) or
monetary limitations.

(b) The representations and warranties of Purchaser set forth in Article IV of
this Agreement, and the agreements, covenants and obligations of Purchaser set
forth in this Agreement, the License Agreement, the Bill of Sale and the
Assignment and Assumption Agreement, shall survive the Closing and serve as a
basis for defense, indemnification and reimbursement by Purchaser pursuant to
Section 6.2(a) indefinitely unless a shorter period expressly applies to the
performance of or compliance with such agreements, covenants and obligations, in
which case such shorter period shall apply.

(c) PURCHASER’S OBLIGATION TO DEFEND, INDEMNIFY AND REIMBURSE SELLER AND ITS
AFFILIATES FOR ALL SELLER LOSSES SHALL APPLY EVEN IF SUCH SELLER LOSSES ARE THE
RESULT OF THE ACTS, OMISSIONS OR OTHER CONDUCT OF SELLER, ITS AFFILIATES OR ANY
SELLER REPRESENTATIVE PRIOR TO THE CLOSING, INCLUDING THE NEGLIGENCE THEREOF.

 

25



--------------------------------------------------------------------------------

(d) Seller’s and it Affiliates’ right to defense, indemnification and
reimbursement from Purchaser pursuant to Section 6.2(a) shall not constitute
Seller’s or its Affiliates’ sole or exclusive remedy against Purchaser with
respect to Seller Losses or any other claims, demands, causes of action,
expenses, damages, losses or liabilities, and such right shall fully exist even
if Seller, its Affiliates or any Seller Representatives are or were aware of any
facts, circumstances, conditions or occurrences, or have or had access to any
information that could serve as or form a basis for defense, indemnification or
reimbursement from Purchaser pursuant to Section 6.2(a); provided that, for
clarity, any dispute arising with respect to the transactions contemplated by
this Agreement shall be subject to the governing law, venue and other provisions
of Section 7.4.

(e) The representations and warranties of Purchaser set forth in Section 4.6
shall terminate effective as of immediately after the Closing.

ARTICLE VII

MISCELLANEOUS

7.1 Notices. Any notice, request, demand, waiver, consent, approval or other
communication that is required or permitted hereunder shall be in writing and
shall be deemed provided or given (a) on the date delivered by a national
courier service as established by the sender with evidence obtained from the
courier, (b) on the date sent by email as established by the sender with
confirmation of transmission from the recipient, or (c) on the fifth (5th)
business day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications, to be valid, must be
addressed as follows:

If to Purchaser, to:

Sientra, Inc.

420 S. Fairview Avenue, Suite 200

Santa Barbra, California 93117

Attn: [***]

Email: [***]

With a required copy to, which shall not constitute notice:

Sientra, Inc.

420 S. Fairview Avenue, Suite 200

Santa Barbara, CA 93117

Attn: [***]

Email: [***]

If to Seller, to:

Vesta Intermediate Funding, Inc.

[***]

[***]

[***]

[***]

[***]

[***]

 

26



--------------------------------------------------------------------------------

With a required copy to, which shall not constitute notice:

[***]

[***]

[***]

[***]

[***]

or to such other address or to the attention of such other person or persons as
the recipient has specified by prior written notice to the sending party. If
more than one method for sending notice as set forth above is used, the earliest
notice date established as set forth above shall control.

7.2 Amendments and Waivers. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. To the maximum extent permitted by law, (a) no waiver that may be
given by a party shall be applicable except in the specific instance for which
it was given, and (b) no notice to or demand on one party shall be deemed to be
a waiver of any obligation of such party or the right of the party giving such
notice or demand to take further action without notice or demand.

7.3 Successors and Assigns. This Agreement may be assigned by either party
without the prior written consent of the other party, provided that (i) the
party assigning this Agreement shall provide the other party with written notice
of such assignment within three (3) business days thereof, and (ii) the
assignment of this Agreement shall not relieve the assigning party of its
obligations hereunder or under any of the Ancillary Agreements. This Agreement
shall be binding on, and inure to the benefit, of each party’s successors and
assigns.

7.4 Governing Law. This Agreement (and all claims relating to or arising out of
this Agreement) shall be governed by and construed in accordance with the laws
of the State of New York, excluding that State’s choice-of-law principles. Both
parties irrevocably consent and submit to the exclusive jurisdiction of the
courts in New York County, New York, and the United States District Court for
the Southern District of New York in connection with any litigation relating to
or arising out of this Agreement, and both parties expressly waive any objection
they have or may have as to personal jurisdiction, venue or convenient-forum
status of any such courts collectively.

7.5 Counterparts. This Agreement may be executed in any number of counterparts,
and either party may execute any such counterpart, each of which when executed
and delivered shall be deemed to be an original and all of which counterparts
taken together shall constitute one and the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by the other party hereto. The parties agree that the delivery of
this Agreement and the Ancillary Agreements may be effected by means of an
exchange of electronically scanned original signatures.

 

27



--------------------------------------------------------------------------------

7.6 Third Party Beneficiaries. Except for any person or entity entitled to
defense, indemnification or reimbursement pursuant to Article VII, including all
Seller Releasees, this Agreement is solely for the benefit of the parties hereto
and their respective permitted successors and assigns.

7.7 Entire Agreement. This Agreement and the Ancillary Agreements set forth the
entire understanding of the parties with respect to the transactions
contemplated hereby and thereby, and all previous agreements and understandings
between the parties regarding the subject matter hereof and thereof, whether
written or oral, are superseded by this Agreement and the Ancillary Agreements.

7.8 Captions. All captions and section headings contained in this Agreement, the
Ancillary Agreements, and the schedules and exhibits hereto and thereto are for
convenience of reference only, do not form a part of this Agreement and shall
not affect in any way the meaning or interpretation of this Agreement.

7.9 Severability. Any provision of this Agreement that is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

7.10 Specific Performance. Each party acknowledges that the other party may be
irreparably harmed and that damages may not be an adequate remedy at law in the
event any of the covenants or obligations of the other party set forth in this
Agreement are not performed thereby as set forth herein. Accordingly, each party
may seek and may be entitled to an injunction or injunctions to prevent breaches
of such covenants or obligations or to enforce specifically the terms thereof.

7.11 Interpretation.

(a) The meaning assigned to each term defined herein shall be equally applicable
to both the singular and the plural forms of such term and vice versa, and words
denoting either gender shall include both genders as the context requires.

(b) The terms “hereof,” “herein,” “herewith,” “hereunder” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular Appendix, Article, Section, Exhibit,
Schedule or provision of this Agreement.

(c) Reference in this Agreement to a “party” or the “parties” means Purchaser or
Seller individually or Purchaser and Seller collectively, as the context
requires.

(d) The word “or” when used in this Agreement shall be deemed to mean “and/or.”

 

28



--------------------------------------------------------------------------------

(e) The words “include,” “includes” and “including” when used in this Agreement
shall be deemed to be followed by the words “without limitation,” unless
otherwise specified.

(f) When reference is made in this Agreement to an Appendix, Article, Section,
Exhibit or Schedule, such reference is to an Appendix, Article, Section, Exhibit
or Schedule to this Agreement, unless otherwise specified.

(g) A reference to any party to this Agreement or any other agreement or
document shall include such party’s successors and permitted assigns.

(h) The parties have participated jointly in the negotiation and drafting of
this Agreement and the Ancillary Agreements. Any rule of construction or
interpretation otherwise requiring this Agreement or the Ancillary Agreements to
be construed or interpreted against any party by virtue of the authorship of
this Agreement or the Ancillary Agreements shall not apply to the construction
and interpretation hereof or thereof.

[Signatures Appear on the Following Page.]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser and Seller have caused this Asset Purchase
Agreement to be duly executed by their respective authorized officers on the
Effective Date.

 

PURCHASER SIENTRA, INC. /s/ Jeffrey Nugent Signature Jeffrey Nugent Print Name
Chief Executive Officer Title

 

SELLER VESTA INTERMEDIATE FUNDING, INC. /s/ Deborah A. Langer Signature Deborah
A. Langer Print Name President Title



--------------------------------------------------------------------------------

Appendix A

“Acquired Assets” has the meaning set forth in Section 1.1.

“Acquired Books and Records” has the meaning set forth in Section 1.1(g).

“Acquired Contracts” has the meaning set forth in Section 1.1(e).

“Acquired Approvals” has the meaning set forth in Section 1.1(b).

“Acquired Confidential Information” means trade secrets, know-how, confidential
and proprietary information and data that relates exclusively to the Implant
Activities, the Acquired Intellectual Property or the Acquired Books and Records
and that is not publicly available.

“Acquired Equipment” has the meaning set forth in Section 1.1(c).

“Acquired Intellectual Property” has the meaning set forth in Section 1.1(a).

“Acquired Inventory” has the meaning set forth in Section 1.1(d).

“Affiliate” means: (a) with respect to Purchaser, any other person or entity
directly or indirectly controlling, controlled by or under common control with
Purchaser; and (b) with respect to Seller, The Lubrizol Corporation or any other
person or entity directly or indirectly controlled by The Lubrizol Corporation
or Seller. For purposes of this this definition, “control” (including, with
correlative meaning, the term “controlled by”), as used with respect to any
person or entity, means the direct or indirect ownership of more than fifty
percent (50%) of the voting capital, or more than fifty percent (50%) of the
voting power at general meetings, or the power to appoint and dismiss a majority
of the board of directors or similar governing body, or otherwise to direct the
activities, of such person or entity.

“Agreement” has the meaning set forth in the preamble of this Asset Purchase
Agreement.

“Ancillary Agreements” has the meaning set forth in Section 2.2(b)(ii).

“Approvals” means permits, authorizations and approvals issued or granted by a
Governmental Body.

“Assignment and Assumption Agreement” has the meaning set forth in
Section 2.2(a)(iii).

“Assumed Labilities” has the meaning set forth in Section 1.4(c).

“Bill of Sale” has the meaning set forth in Section 2.2(a)(ii).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act.



--------------------------------------------------------------------------------

“Change of Control” means, with respect to Purchaser, the occurrence of any of
the following: (i) a merger, consolidation, reorganization or similar
transaction involving Purchaser and a Third-Party after the completion of which
the stockholders of Purchaser immediately prior to the completion of such
merger, consolidation, reorganization or similar transaction beneficially own
(within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act
of 1934, as amended), directly or indirectly, outstanding voting securities
representing less than fifty percent (50%) of the combined voting power of
either the surviving company in such merger, consolidation, reorganization or
similar transaction or the person that controls the surviving company, (ii) the
direct or indirect acquisition by any person or entity of more than fifty
percent (50%) of the voting capital stock or securities of Purchaser, (iii) a
sale, exchange or other transfer of all or substantially all of the assets,
properties or rights of Purchaser or relating to the Purchaser’s business of
developing, processing, manufacturing, packaging, distributing or selling breast
implants, or other businesses, in a single or series of transactions; or
(iv) the present members of Purchaser’s board of directors (or individuals
selected by a majority of the present members of Purchaser’s board of directors)
cease for any reason to constitute at least a majority of Purchaser’s board of
directors. For purposes of this definition, “voting power” means the right to
exercise voting power with respect to the election of directors or similar
managing authority of Purchaser (whether through direct or indirect beneficial
ownership of shares or securities of Purchaser or otherwise).

“Closing” has the meaning set forth in Section 2.1.

“Closing Date” has the meaning set forth in Section 2.1.

“Closing Day Purchase Price Payment” has the meaning set forth in
Section 1.6(a)(i).

“Contesting Party” has the meaning set forth in Section 5.7(a).

“Cooperation Event” has the meaning set forth in Section 5.7(a).

“Cooperation Period” has the meaning set forth in Section 5.7(a).

“Dehumidifier Unit” has the meaning set forth in Section 5.1.

“Disclosure Schedules” has the meaning set forth in the preamble of Article III.

“Employment Offer” has the meaning set forth in Section 5.2(a).

“Encumbrance” means any lien, pledge, hypothecation, mortgage, security interest
or similar type of encumbrance.

“End of Suspension Notice” has the meaning set forth in Section 5.13(b)(ii).

“Effective Date” has the meaning set forth in the preamble of this Agreement.

“Environmental Law” means any Federal, foreign, state and local law or legal
requirement, including regulations, orders, permits, licenses, approvals,
ordinances, directives and the common law, pertaining to pollution, the
environment, the protection of the environment, natural resources or human
health and safety, including the Clean Air Act, the Clean Water Act, the
Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation, and Liability Act, the Occupational Safety and Health
Act, the Toxic Substances Control Act, the Hazardous Materials Transportation
Act, the Safe Drinking Water Act, the Federal Insecticide, Fungicide, and
Rodenticide Act, the Emergency Planning and Community Right-to-Know Act, the
Atomic Energy Act, the Radiation Control for Health and Safety Act and any
similar Federal, foreign, state or local Law.



--------------------------------------------------------------------------------

“Environmental Permit” means any permit required by or issued by a Governmental
Body pursuant to any applicable Environmental Law.

“Exchange Act” has the meaning set forth in Section 4.6(a).

“First Tranche Shares” has the meaning set forth in Section 1.6(b).

“First Tranche Trigger Event” has the meaning set forth in Section 1.6(b).

“Governmental Body” means any multi-national, supra-national, national, federal,
state, local, municipal, domestic or foreign government authority, including any
department, commission, bureau or agency thereof.

“Hazardous Materials” means (i) any “hazardous substance,” as defined by CERCLA,
(ii) any “hazardous waste,” as defined by the Resource Conservation and Recovery
Act, and (iii) any pollutant, contaminant, waste or hazardous, dangerous or
toxic chemical, material or substance or words of similar meaning and regulatory
effect under Environmental Law (including asbestos, radiation and radioactive
materials, polychlorinated biphenyls, petroleum and petroleum products and
byproducts, lead, pesticides, natural gas, and nuclear fuel) that is hazardous,
toxic, infectious, explosive, radioactive, carcinogenic, ignitable, corrosive,
reactive, or otherwise deleterious to living things or the environment.

“Implant Activities” means (i) engineering, prototyping, assembling, measuring,
processing and manufacturing the Implants, including dipping, sheeting, shaping,
layering, filling, sterilizing, curing, and texturing the Implants, (ii) quality
control testing the Implants, (iii) labeling, packaging and storing the
Implants, and (iv) distributing and selling the Implants.

“Implants” means the silicone gel-filled breast implants that were engineered,
prototyped, assembled, processed or manufactured by Seller for, and sold to,
Purchaser on or prior to the Closing pursuant to the Services Agreement or the
Manufacturing Agreement.

“Insolvent” means with respect to a specified entity, that the sum of such
entity’s debts and other actual and probable liabilities and obligations exceed
the present fair saleable value of such entity’s assets.

“Intellectual Property” means all patents, patent applications, certificates of
invention, invention disclosures, ideas, know-how, trade secrets, concepts,
discoveries, inventions (whether or not patentable), procedures, protocols,
technology, methods, processes, techniques, instructions, specifications, plans,
designs, drawings, diagrams, models, documents, software, computer files, data,
formulations, compositions, works of authorship, copyrights, copyrightable works
(including all applications and registrations for each of the foregoing), and
all other copyrights corresponding thereto throughout the world, including
economic rights in copyrights, other proprietary, confidential and non-public
information and other intellectual property recognized in any country or
jurisdiction (excluding domain names, trademarks, service marks and trade
names).



--------------------------------------------------------------------------------

“Lease” has the meaning set forth in Section 2.2(a)(iv).

“Leased Property” has the meaning set forth in Section 3.8.

“Legal Proceeding” means any claim, demand, action, suit, litigation,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding), hearing, inquiry, audit, examination or
investigation commenced, brought, conducted or heard by or before, or otherwise
involving, any court or other Governmental Body or any arbitrator or arbitration
panel, whether domestic or foreign.

“License Agreement” has the meaning set forth in Section 1.2.

“Licensed Intellectual Property” has the meaning set forth in Section 1.2.

“Lockup Agreement” has the meaning set forth in Section 2.2(a)(viii).

“Manufacturing Agreement” means that certain Manufacturing Agreement between
Purchaser and Seller effective as of March 10, 2017 pursuant to which Seller was
engaged in certain Implant Activities prior to the Effective Date.

“MNPI” has the meaning set forth in Section 5.13(b)(i).

“Post-Closing Purchase Price Payments” has the meaning set forth in
Section 1.6(a)(ii).

“Potential Employees” has the meaning set forth in Section 5.2(a).

“Pre-Closing Privileged Information” has the meaning set forth in
Section 5.7(c).

“Principal Market” means the NASDAQ Global Select Market; provided, however,
that in the event Purchaser Common Stock is not traded or listed on the NASDAQ
Select Market, then the “Principal Market” means such other market or exchange
on which Purchaser Common Stock is then principally listed or traded.

“Public Disclosure” has the meaning set forth in Section 5.5.

“Purchase Price” has the meaning set forth in Section 1.6(a).

“Purchaser” has the meaning set forth in the preamble of this Agreement.

“Purchaser’s Common Stock” has the meaning set forth in Section 1.6(b).

“Purchaser’s Knowledge” means, with respect to a fact, circumstance or
occurrence, the knowledge of any individual referenced on Schedule A-I as of the
Closing, and not the knowledge any such individuals could be expected to have
after investigating such fact, circumstance or occurrence, which such
individuals shall have no obligation to perform or undertake, or any deemed
knowledge of such persons.



--------------------------------------------------------------------------------

“Purchaser Losses” has the meaning set forth in Section 6.1(a).

“Purchaser Releasors” has the meaning set forth in Section 6.1(c).

“Purchaser SEC Documents” has the meaning set forth in Section 4.6(a).

“Retained Assets” has the meaning set forth in Section 1.3.

“Recapitalization Event” has the meaning set forth in Section 1.6(b).

“Registrable Securities” has the meaning set forth in Section 5.13(c).

“Resale Shelf” has the meaning set forth in Section 5.13(a).

“Retained Liabilities” has the meaning set forth in Section 1.5.

“R&W Insurance Policy” has the meaning set forth in Section 2.2(b)(iii).

“Rule 144” has the meaning set forth in Section 5.11.

“Second Tranche Shares” has the meaning set forth in Section 1.6(b).

“Second Tranche Trigger Event” has the meaning set forth in Section 1.6(b).

“Securities Act” has the meaning set forth in Section 3.16(b).

“Seller” has the meaning set forth in the preamble of this Agreement.

“Seller Losses” has the meaning set forth in Section 6.2(a).

“Seller Material Adverse Effect” means any event, change or effect that has had,
individually or in the aggregate, a material adverse effect on the Acquired
Assets or Seller’s conduct of the Implant Activities, in either case, taken as a
whole; provided, however, that none of the following events, changes or effects
shall be deemed in and of themselves to constitute a Seller Material Adverse
Effect: (A) political, economic, market, regulatory or legal conditions or
general changes or developments in the industry in which the Implant Activities
are conducted, (B) any event, circumstance, change or effect arising directly or
indirectly from or otherwise relating to any act of terrorism, war (whether
declared or not), national or international calamity or any other similar event,
or (C) changes in applicable law or any applicable accounting or other
regulations.

“Seller Releasees” has the meaning set forth in Section 6.1(c).

“Seller Representatives” has the meaning set forth in Section 6.1(e)

“Seller’s Fraud” means actual common law fraud together with an actual and
knowing (as opposed to imputed or constructive) and intentional
misrepresentation of fact with respect to the representations and warranties of
Seller set forth in Article III of this Agreement, provided that such
misrepresentation shall be deemed to exist only if an individual set forth on
Schedule A-II made such misrepresentation of fact with actual knowledge of such
misrepresentation with the express intention that Purchaser rely thereon to its
detriment (as opposed to reckless or negligent indifference to the truth). For
the avoidance of doubt, there can be no Seller’s Fraud with respect to any
representation or warranty that is not set forth in Article III.



--------------------------------------------------------------------------------

“Seller’s Knowledge” means, with respect to a fact, circumstance or occurrence,
only the actual knowledge of any individual referenced on Schedule A-II as of
the Closing, and not the knowledge any such individuals could be expected to
have after investigating such fact, circumstance or occurrence, which such
individuals shall have no obligation to perform or undertake, or any deemed
knowledge of such persons.

“Services Agreement” means that certain Services Agreement between Purchaser and
Seller effective as of June 4, 2015 (as amended) pursuant to which Seller
provided certain services to Purchaser relating to the process for manufacturing
certain breast implant products.

“Shares” has the meaning set forth in Section 1.6(b).

“Supply Agreement” has the meaning set forth in Section 2.2(a)(vii).

“Suspension Event” has the meaning set forth in Section 5.13(b)(ii).

“Suspension Notice” has the meaning set forth in Section 5.13(b)(ii).

“Systems” has the meaning set forth in Section 3.5.

“Tax” or “Taxes” means, whether disputed or not, any and all federal, state,
county, local, foreign or other similar governmental charges, duties,
impositions and liabilities including income, foreign withholding, gross
receipts, ad valorem, franchise, profits, sales or use, transfer, registration,
escheat, unclaimed property, excise, utility, environmental, communications,
real or personal property, capital stock, license, payroll, wage or other
withholding, employment, social security, severance, stamp, occupation,
alternative or add-on minimum, estimated and other Taxes of any kind whatsoever
(including deficiencies, penalties, additions to tax, and interest attributable
thereto).

“Tax Returns” means any returns, declarations, reports, claims for refund,
elections, information returns or other documents (including any related or
supporting schedules, statements or information) filed or required to be filed,
or which are required to be collected or retained by law, in each case in
connection with the determination, assessment or collection of any Taxes or the
administration of any laws or administrative requirements relating to any Taxes,
and including any amendment thereof.

“Termination and Release Agreement” has the meaning set forth in
Section 2.2(a)(vi).

“Third-Party” means a person or entity that is not a party to this Agreement.

“Third-Party Claim” means any claim against a person or entity entitled to
indemnification pursuant to Article VI of this Agreement by a Third-Party.



--------------------------------------------------------------------------------

“Tissue Expander Agreement” means the Manufacturing, Supply and Quality
Agreement effective November 1, 2011 between Purchaser and Seller as amended and
restated by that certain Amended and Restated Manufacturing Agreement between
Purchaser and Seller effective as of November 7, 2019.

“Transfer Taxes” has the meaning set forth in Section 5.4.

“Transferred Employee” has the meaning set forth in Section 5.2(a).

“Transition Services Agreement” has the meaning set forth in Section 2.2(a)(v).